UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

In re: Hain Celestial Heavy 21-cv-0678
Metals Baby Food Litigation plaintiff(s),
v. AFFIDAVIT IN SUPPORT OF
MOTION TO ADMIT COUNSEL
Defendant(s). PRO HAC VICE
|, Rosanne L. Mah , being duly sworn, hereby depose and say as
follows:
a lam a(n) Counsel with the law firm of _Gibbs Law Group LLP
2 | submit this affidavit in support of my motion for admission to practice pro hac vice in
the above-captioned matter.
3: As shown in the Certificate)s) of Good Standing annexed hereto, | am a member in good
standing of the bar of the state(s) of California
4. There are no pending disciplinary proceedings against me in any state or federal court
3 | Have not been convicted of a felony. If you have, please describe facts and

circumstances.

6. | aeeenot been censured, suspended, disbarred or denied admission or
readmission by any court. If you have, please describe facts and circumstances.

7. Attorney Registration Number(s) if applicable: 242628
8. Wherefore, your affiant respectfully submits that s/he be permitted to appear as counsel and
advocate pro hac vice in case 21-cv-0678 for Plaintiffs, Philippe and Rose

 

 

 

Date 3/a/ter e

Daten ete dear J fj -— i age
Signature of Movant
Firm Name Gibbs Law Group LLP
Address 505 14th Street, Suite 1110

NOTARIZED Oakland, CA 94612

 

 

Email ‘m@classlawgroup.com

PLEASE SEE ATTACHED 510) 350-9700
NOTARY CERTIFICATE Ebene ee

 

 
 

 

LEAT SURAT IU AT ICHAT ICRA OTTER TT Trot inn TT NT OU ICN OU AT OVI UIA OUEST OC IEAT OU ION T OC TENT ot AT OC MAT SOMAT SOMATA MAT SUUAT ION AL SLA

 

 

AAAS NS IIS IN ASIEN NINE ENN IM ENE ENE EST EST IE EAT SECS T IEA T SE ST EIGN St ENTE eT dt eA dt Tt eT A dC A CCD dt dt dE Ee.

 

California Jurat Certificate

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

 

State of California }
County of Alanoto

=.
Subscribed and sworn to (or affirmed) before me on this _ “7 __ day of Duby

20 24 , by ipa aint ol GAA Bk and

€ Signer (1

S.S.

 

a , proved to me on the basis of

 

 

(S

or other required information (Notary Name, Commission No. etc.)

 

OPTIONAL INFORMATION
gh the information in this section is not required by law, it could prevent fraudulent removal and reattachment of
this jurat to an unauthorized document and may prove useful to persons relying on the attached document

 

  
 

Description of Attached Document

The certificate is attached to a document titled/for the purpose of Method of Affiant Identification

aaa

Additional Information

 

 

mae
Ifiraceestst |

 

 

Proved to me on the basis of satisfactory evidence:

App wt f- ag App a 4 Ue bre O form(s) of identification O credible witness(es)
tho A vob Ck Notarial event is detailed in notary journal on:

Page # Entry #

Notary contact:

 

 

 

Other

 

containing pages, and dated
L) Affiant(s) Thumbprint(s) [[] Describe:

 

 

 

 

Tr

LOTTI I I I TT TT LT TT EO TT LOE LUT EU TP UC TCT LOT EU LUT LOT LUE LUTE LUT I IT LT TT LT re

 

 

Tt aT 7 TT Tt Tt 7 aT TT Tt J Tt 7 7 7 T 7

009-2015 Notary Learning Center - All Rights Reserved You can purchase copies of this form from our web site at www.TheNotarysStore com

 

 
Supreme Court of California

JORGE E. NAVARRETE
Clerk and Executive Officer of the Supreme Gourt

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

ROSANNE LEIGH MAH

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that ROSANNE LEIGH MAH, #242628, was on the Ist day

of JUNE 2006, duly admitted to practice as an attorney and counselor at law in all the
courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this

state in good standing.

Witness my hand and the seal of the court
on the 22nd day of June 2021,

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

By. : bop TZ { i |

Max Alfaro, Deputy Clerk *

 

(Ulli yy
Ay y 4 fe
A, \ ab L Qo%
War 4 6, ;

‘ I\7) yy of

‘ ‘ ‘
yi + 26
vs nde (
k E 7 « a

$i \ we

CHCA SALSA

UPA LION
CLOT TUM
